Having received possession of the cotton for the purpose of ginning it, the appellant was under the legal duty to restore and redeliver the possession of the cotton, after it was ginned, to the appellees, and until it was *Page 308 
redelivered or accepted by appellees the appellant's legal duty is not accomplished and terminated. Whether the appellant was prepared to keep the cotton after it was ginned is here immaterial; for, being in lawful possession of the cotton under contract to gin and bale it, it was legally required to keep it until its legal duty of redelivery was at least accomplished or terminated. It is an elementary general principle of law that a person in contractual possession of personal property belonging to another has the legal duty to redeliver the possession of such property, and until the possession is redelivered is legally bound to the owner for its safe-keeping and return. The appellant was required to exercise ordinary care and diligence in protecting and keeping safely the cotton until redelivered to the possession of the owners. Under the record appellant failed to use such care.
The assignments do not present such errors as authorize a reversal of the judgment.
The judgment is affirmed.